J-A05014-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KAISIM KEYES                               :
                                               :
                       Appellant               :   No. 3376 EDA 2019

          Appeal from the Judgment of Sentence Entered June 20, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0006439-2017

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KAISIM KEYES                               :
                                               :
                       Appellant               :   No. 3377 EDA 2019

          Appeal from the Judgment of Sentence Entered June 20, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0006440-2017


BEFORE:      OLSON, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY OLSON, J.:                                  FILED: MAY 17, 2021

        Appellant, Kaisim Keyes, appeals from the judgments of sentence

entered on June 20, 2019, as made final by the denial of Appellant’s

post-sentence motions on September 3, 2019. We affirm.

        The trial court ably summarized the underlying facts of this case:

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A05014-21


       [From 2014 through 2017, K.G.] was under the supervision
       of Doria Edney.         [Appellant] was a friend and
       sometime[-]paramour of [Ms.] Edney.      Ms. Edney was
       responsible for homeschooling K.G. for kindergarten and
       [second grade and, on occasion, Ms. Edney] babysat [K.G.]
       after school and on weekends. . . .

       Beginning in 2013, L.T. . . . was under Ms. Edney’s care on
       some weekends. Both K.G. and L.T. would occasionally
       spend the night at Ms. Edney’s apartment, which she shared
       with [Appellant].

                                   K.G.

       When K.G. was seven years old, [Appellant] began
       inappropriately touching her.         Sometimes, while in
       [Appellant’s] bedroom at Ms. Edney’s apartment, [Appellant]
       would touch [K.G.] with his hands and mouth on her chest
       and private parts, including her buttocks and vagina. On one
       occasion, K.G. recalled that Ms. Edney had gone out for the
       evening and [Appellant] forced [K.G.] into his room for the
       “surprise.”     When K.G. entered [Appellant’s] room,
       [Appellant] began touching and licking her chest under her
       clothes.

       K.G. testified about multiple occasions of abuse. K.G. stated
       that one time, while playing video games in [Appellant’s]
       room, [Appellant] tried to bribe her with individual pieces of
       chocolate. [Appellant] held up some pieces of chocolate,
       demanded that K.G. [lie] down on his bed, and pulled down
       [K.G.’s] pants and underwear. [Appellant] then proceeded
       to lick her vagina and poke her vagina with his fingers. K.G.
       testified that another time, [Appellant] touched and rubbed
       her butt with his hands on top of her clothing.

       On multiple occasions, [Appellant] ordered K.G. to “tap” his
       penis with her tongue and lick the top part of it. K.G. stated
       that she obeyed [Appellant] because otherwise, he would yell
       at her, hold up the chocolate, and make her touch his penis
       with her tongue. K.G. described [Appellant’s] penis as
       “oval”-shaped and the body part that “boys pee through.”
       K.G. stated that she had only looked at it once and that these
       events would usually occur late in the evening, while Ms.
       Edney was asleep.

                                   -2-
J-A05014-21



       K.G. also testified that[,] sometimes, [she,] L.T., [and
       Appellant] . . . would be in [Appellant’s] bedroom playing
       video games when [Appellant] would start trying to bribe L.T.
       to lick his penis. K.G. stated that she [did not] pay close
       attention to what [Appellant] was doing to L.T., but knew that
       it was similar to what he was doing to her. At times,
       [Appellant] would show K.G. videos on his iPod which
       depicted acts similar to what [Appellant] did to her. K.G.
       described the videos as depicting adults touching each other,
       with the girl’s mouth on the boy’s penis. K.G. explained that
       she had not [informed] her mother or anyone else about
       [Appellant’s] behavior because [Appellant] told her not to say
       anything[; she also testified that she listened to Appellant]
       because he was an adult and would yell at her.

       On July 12, 2017, [K.G.’s mother] entered K.G.’s bedroom
       and observed K.G. quickly exit out of an application she had
       opened on her electronic tablet. [K.G.’s mother] thought
       K.G.’s behavior was suspicious so she asked K.G. what she
       had been doing. K.G. responded [that she had] been playing
       a game and attempted to pull up a game. The duration of
       the loading screen indicated otherwise to [K.G.’s mother],
       causing her to take K.G.’s tablet away and look at her
       YouTube search history.

       During [her] examination of K.G.’s YouTube search history,
       [K.G.’s mother] came across some videos which concerned
       her, such as one video titled [“Storybook Sexual Abuse
       Story”] and another video depicting the male genitalia in
       CGI-format. At trial, K.G. testified that [Appellant] had
       instructed her to look up what he was doing to her and
       provided her with search words, including “sex abuse,” and
       sites [such as] YouTube. . . .

       Afterward, [K.G.’s mother] called K.G. to her room to ask her
       some questions about the videos. Upon being questioned by
       her mom, K.G. went on to hesitantly explain that [Appellant]
       made her play the “boy game.” K.G. explained this game as
       [Appellant] making her put her mouth on his private. [K.G.’s
       mother] asked K.G. if [Appellant] ever touched her and K.G.
       ashamedly pointed to her vaginal area and then to her
       buttocks. [K.G.’s mother] called the police shortly after K.G.
       told her about [Appellant]. The police transported [K.G.’s

                                   -3-
J-A05014-21


       mother] and K.G. to the Special Victims Unit. While at
       Special Victims, [K.G.’s mother] was asked to provide
       information about L.T.

                                     L.T.

       At some time prior to when L.T. was nine or ten years old,
       [Appellant] began touching her inappropriately. L.T. testified
       that she, and sometimes her older brother, would spend the
       night at Ms. Edney’s apartment. L.T. recalled that on one
       occasion, when Ms. Edney was in the kitchen, [Appellant] was
       playing a video game on the Wii console with her and K.G.
       when [Appellant] suddenly stood up and pulled his pants and
       underwear down. K.G. and L.T. remained seated next to one
       another when this occurred and [Appellant] revealed his
       [penis] to them. [Appellant] then proceeded to demand that
       K.G. suck his penis and K.G. did as she was told. Afterwards,
       [Appellant] ordered L.T. to suck his penis and L.T. also did as
       she was told.     At trial, L.T. recalled that this type of
       interaction would occur every time she spent the night at Ms.
       Edney’s apartment.

       L.T. testified that she did not tell her mother about
       [Appellant’s] actions because she was afraid she would get in
       trouble and that her mother would accuse her of “acting
       grown.” L.T. further explained that she did not tell Ms. Edney
       about [Appellant’s] behavior because she thought that Ms.
       Edney already knew since the two of them lived together.
       L.T. stated that she did not tell anyone about what
       [Appellant] was doing to her because she was afraid of what
       people would think. She testified that others would think that
       she was “nasty,” it was her fault, and that she was “too
       grown.”

       During cross-examination at trial, L.T. testified that she had
       lied to the Philadelphia Children’s Alliance (“PCA”)
       interviewer, the court during the preliminary hearing, and the
       trial court during her earlier testimony. L.T. testified that she
       had lied about how many times [Appellant] had sexually
       abused her because she was afraid of telling other people,
       such as friends and family, about being sexually assaulted
       and how many times it had occurred. She further explained
       that she had previously testified that it had only happened


                                     -4-
J-A05014-21


           once because she was embarrassed and [did not] want
           anyone to know it had occurred multiple times.

Trial Court Opinion, 5/18/20, at 1-5 (citations and some capitalization

omitted).

       A jury found Appellant guilty of two counts each of: involuntary deviate

sexual intercourse with a child, indecent assault of a person less than 13 years

of age, unlawful contact with a minor, and corruption of a minor. 1 On June

20, 2019, the trial court sentenced Appellant to serve an aggregate term of

20 to 40 years in prison, followed by four years of probation, for his

convictions.

       Following the denial of Appellant’s post-sentence motions, Appellant

filed timely notices of appeal. Appellant raises one claim in this consolidated

appeal:2

           Was not the verdict against the weight of the evidence and
           should not a new trial be granted in the interests of justice?

Appellant’s Brief at 3.

       As our Supreme Court has explained:

           a verdict is against the weight of the evidence only when the
           [factfinder’s] verdict is so contrary to the evidence as to
           shock one’s sense of justice. It is well established that a
           weight of the evidence claim is addressed to the discretion of
           the trial court. A new trial should not be granted because of
____________________________________________


1  18 Pa.C.S.A.        §§ 3123(b),      3126(a)(7),   6318(a)(1),   6301(a)(1)(ii),
respectively.

2On February 14, 2020, we sua sponte consolidated Appellant’s two appeals.
Order, 2/14/20, at 1.


                                           -5-
J-A05014-21


        a mere conflict in the testimony or because the judge on the
        same facts would have arrived at a different conclusion.
        Rather, the role of the trial court is to determine that
        notwithstanding all the evidence, certain facts are so clearly
        of greater weight that to ignore them, or to give them equal
        weight with all the facts, is to deny justice. A motion for a
        new trial on the grounds that the verdict is contrary to the
        weight of the evidence concedes that there is sufficient
        evidence to sustain the verdict; thus the trial court is under
        no obligation to view the evidence in the light most favorable
        to the verdict winner.

        Significantly, in a challenge to the weight of the evidence, the
        function of an appellate court on appeal is to review the trial
        court’s exercise of discretion based upon a review of the
        record, rather than to consider de novo the underlying
        question of the weight of the evidence. In determining
        whether this standard has been met, appellate review is
        limited to whether the trial judge’s discretion was properly
        exercised, and relief will only be granted where the facts and
        inferences of record disclose a palpable abuse of discretion.
        It is for this reason that the trial court’s denial of a motion for
        a new trial based on a weight of the evidence claim is the
        least assailable of its rulings.

Commonwealth v. Rivera, 983 A.2d 1211, 1225 (Pa. 2009) (quotations and

citations omitted). “An abuse of discretion is not merely an error of judgment,

but is rather the overriding or misapplication of the law, or the exercise of

judgment that is manifestly unreasonable, or the result of bias, prejudice,

ill-will or partiality, as shown by the evidence of record.” Commonwealth v.

Serrano, 61 A.3d 279, 290 (Pa. Super. 2013) (quotations and citations

omitted).

      On appeal, Appellant claims that the trial court erred when it denied his

weight of the evidence claim because “[n]o reasonable person could find the

[victims’] contradictory testimony reliable where [] they each had a motive to


                                       -6-
J-A05014-21



lie,[3] gave different stories unsupported by physical evidence and described

repeated acts of sexual assault happening to them in a room with no door in

an apartment too small for the other occupants to have failed to notice it

happening.” Appellant’s Brief at 12-13. Appellant’s argument fails. As the

trial court explained:

         [Appellant] argues that the jury’s guilty verdict was against
         the weight of the evidence presented and a new trial should
         be granted because[:] (1) K.G.’s testimony was not credible
         because she was motivated to fabricate her allegations to
         avoid getting in trouble for watching inappropriate YouTube
         videos and to get away from Ms. Edney's apartment where
         she could not make friends; (2) L.T.'s testimony was not
         credible because she was motivated to fabricate her
         allegations in order to get away from Ms. Edney's apartment
         where she was unable to hang out with her friends and L.T.'s
         testimony that she repeatedly lied about the alleged abuse in
         the PCA video, to the police, at the preliminary hearing, and
         at trial; (3) K.G. and L.T.'s testimony was unreliable as it
         contained many inconsistencies regarding the description of
         the abuse and[] L.T.'s description of events and abuse
         differed drastically from K.G.'s testimony in terms of
         occasions, acts, and possibly a third witness (L.T.'s older
         brother); and (4) photographs of Ms. Edney's apartment
         showed there was no privacy for the abuse to occur and
         [Appellant] had a reputation for being peaceful, law-abiding,
         and non-violent.

         In this case, it was the sole province of the jury, as the
         fact-finder, to assess K.G. and L.T.'s credibility, determine
         the weight to be given to their testimony, and resolve any
         conflicts in their testimony. Here, the jury weighed the
         evidence presented, evaluated K.G. and L.T.'s testimony, and
         found them to be credible, as it was entitled to do. The jury
____________________________________________


3 Appellant claims that the victims had motives to lie “to avoid getting in
trouble for watching sexual videos on a tablet [and] to get out of having to go
to Ms. Edney’s house anymore.” Appellant’s Brief at 17.


                                           -7-
J-A05014-21


       believed K.G.'s testimony was credible enough to overcome
       [Appellant’s] argument that K.G. had a motive to lie in order
       to avoid getting into trouble and to leave Ms. Edney's care.
       Vigorous cross-examination was done by [Appellant’s]
       attorney in the areas of K.G.'s motive to fabricate. The
       motives argued by counsel [were] that: (1) K.G. [did not]
       want to get in trouble with her mother for watching the
       aforementioned YouTube videos and (2) [] K.G. [did not]
       want to be [homeschooled] any longer at Ms. Edney and
       [Appellant’s] apartment.          After being questioned by
       [Appellant’s] attorney, K.G. conceded that she wanted to go
       to regular school to meet new friends. Despite this answer
       and the vigorous cross-examination on these areas of motive
       to fabricate, the jury believed K.G. to be credible and that
       these criminal acts took place.               Similarly, despite
       [Appellant’s] argument that L.T. also had a motive to lie, the
       jury clearly believed L.T.'s testimony of the abuse
       perpetrated against her. L.T. merely stated once, during
       cross-examination at trial when directly asked by
       [Appellant’s] attorney, that she preferred her grandmother's
       house "a little bit[.]" Clearly the jury did not believe this was
       a motive for L.T. to fabricate the events about which she
       testified.

       L.T. admitted to lying about the number of times she was
       sexually abused to the PCA interviewer, to the police, at the
       preliminary hearing, and at trial. Despite this admission, the
       jury found L.T.'s testimony at trial credible. Their verdict
       clearly indicates that they found her rationale for making
       false statements on prior occasions to be credible. Finally, it
       is clear that the jury found L.T.'s trial testimony to be credible
       and worthy of belief.

       [Appellant] argues that there were multiple inconsistencies
       between the testimony of K.G. and L.T. However, the jury
       was able to reconcile these inconsistencies in K.G. and L.T.'s
       testimony regarding the description of the abuse. The final
       jury instructions state "If you find there were conflicts in the
       testimony, you have the duty of deciding which testimony to
       believe. But you should first try to reconcile, that is, fit
       together any conflicts in the testimony if you can fairly do
       so." In fact, the only inconsistency was whether [Appellant]
       had performed anal sex and oral sex on L.T. K.G. testified
       that she had observed [Appellant] lick L.T.'s vagina and put

                                     -8-
J-A05014-21


        his penis in L.T.'s buttocks whereas L.T. testified that she had
        only performed oral sex on [Appellant]. Aside from these
        minor differences, the testimony was nearly identical.
        [Appellant] argues that L.T.'s description of events and abuse
        differed drastically in terms of occasions, acts, and a possible
        third witness, L.T.'s brother. However, L.T. never mentioned
        that her brother was in the same room when the abuse
        occurred and therefore, he was unlikely to be a witness.

        Next, [Appellant] argues that given the layout of the
        apartment, this abuse could not have taken place without
        someone else witnessing it. While the evidence presented
        shows that the apartment may not have had the most
        privacy, the jury obviously felt that it did not preclude
        [Appellant’s] actions from occurring within the residence.
        Further, there was testimony that much of the abuse
        occurred when Ms. Edney was sleeping.

        Finally, [Appellant] argues evidence of [his] good character
        should have been enough to overcome K.G. and L.T.'s
        testimony. Although the instruction provided to the jury
        regarding character evidence states, "Evidence of good
        character may by itself raise a reasonable doubt of guilt and
        require a verdict of not guilty," the instruction also states,
        "You must weigh and consider the evidence of good character
        along with the other evidence in the case. If, on all the
        evidence, you have a reasonable doubt of the defendant's
        guilt, you must find him not guilty. However, if, on all the
        evidence, you are satisfied beyond a reasonable doubt that
        the defendant is guilty, you should find him guilty." Thus,
        other evidence can overcome evidence of [Appellant’s]
        character traits of being peaceful and law-abiding. Here, the
        jury did not find that the evidence of [Appellant’s] good
        character was enough to overcome the allegations and
        supporting evidence from K.G. and L.T.'s testimony. The
        jury's verdict of guilty on all charges does not shock one's
        sense of justice, therefore, the verdict was not against the
        weight of the evidence.

Trial Court Opinion, 5/18/20, at 5-9 (citations omitted).




                                     -9-
J-A05014-21



      We agree with the trial court’s cogent analysis and conclude that the

trial court did not abuse its discretion when it denied Appellant’s weight of the

evidence challenge. Therefore, Appellant’s claim on appeal fails.

      Judgment of sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/17/21




                                     - 10 -